*676ORDER
Considering the Petition for Interim Suspension for Threat of Harm filed by the Office of Disciplinary Counsel, and the response thereto filed by respondent,
IT IS ORDERED that Robert E. Clark, Louisiana Bar Roll number 1766, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that pursuant to Supreme Court Rule XIX, § 19.2(D), respondent show cause before a hearing committee panel appointed by the disciplinary board why this court should not maintain the interim suspension. The hearing shall be conducted on an expedited basis, and within ten days of the date thereof, the hearing committee shall file its report and recommendation in this court.
/&/ Pascal F. Calogero, Jr.
Justice, Supreme Court of Louisiana